Citation Nr: 0207025	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for bilateral foot 
disorder, to include bilateral pes planus and degenerative 
joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  A right knee disorder, currently diagnosed as DJD, was 
first shown many years after service. 

3.  A left knee disorder was first shown many years after 
service. 

4.  Bilateral pes planus existed prior to active service and 
was not permanently aggravated during active service, and DJD 
of the feet first manifest years after service.  


CONCLUSIONS OF LAW

1.  A right knee disorder, including DJD, was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  A left knee disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

3.  Bilateral pes planus preexisted service entrance, 
rebutting the presumption of soundness and was not aggravated 
during service; and DJD of the feet was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim, and they have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has  made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file, and the veteran has undergone a VA medical examination.  
Further, by VA letter, dated in August 2001, the RO notified 
the veteran of the VCAA.  Subsequently, a November 2001 
supplemental statement of the case, addressed to his last 
address of record; was returned by the Postal Officials as 
undeliverable.  Nonetheless, the veteran's representative has 
had the opportunity to submit/identify any additional 
evidence and argument to support the veteran's claim.  
Inasmuch as the VA's duty to assist the veteran in developing 
all evidence pertinent to the claim has been met to the 
extent possible, adjudication of this appeal by the Board 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, the 
claim is ready to be considered on the merits.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

I.  Knees

The veteran's service medical records (SMRs) show that he 
complained of knee pain, greater in the right knee than the 
left knee, in August 1973, which, he claimed, he had been 
experiencing for about a year.  Bilateral examination 
revealed crepitus and grating; range of motion was within 
normal limits; no effusion was found; and anterior cruciate 
laxity in the right knee was noted.  The diagnosis was 
bilateral chondromalacia.  Quad exercises were prescribed, 
which resulted in the knees becoming asymptomatic.  He 
stopped the exercises, and the knees again became symptomatic 
in March 1974.  Bilateral chondromalacia was again diagnosed.  
The veteran's separation physical examination report, dated 
in August 1975, notes that the lower extremities were normal.  

The earliest post-service medical records are the veteran's 
VA outpatient treatment records for November 1991 through 
July 1992, while he was a resident of a VA domiciliary.  
These records do not reflect complaints, symptoms or 
diagnosis of any knee disability.  His VA outpatient 
treatment records for 1992 through 1998 show that he was 
attending physical therapy for general overall muscle 
weakness and to increase his physical fitness.  These records 
do not reflect complaints or treatment for any knee 
complaints.  

On VA examination in July 1998, he related that he had 
injured his knees in 1974, and that he was experiencing 
constant knee pain, for which he was not taking any 
medication.  He claimed that the knees were swollen, off and 
on, and that he had difficulty with stairs.  Examination 
revealed bilateral knee limitation of motion.  X-rays showed 
DJD of the right knee.  

Analysis

Essentially, the veteran contends that his bilateral knee 
disability, recently diagnosed as DJD, was first manifest 
while he was in service.  A review of his SMRs shows that 
bilateral chondromalacia was diagnosed on two occasions and 
that when he performed exercises, his knees became 
asymptomatic.  No knee injuries are indicated in the SMRs 
and, on service separation examination, his lower extremities 
were found to be normal.  Although there are numerous VA 
outpatient treatment records on file, beginning in 1991, 
these records do not reflect the presence of bilateral DJD of 
the knees until 1998, which is twenty-three years after 
service.  Likewise, those records do not contain a diagnosis 
of bilateral chondromalacia, nor did the most recent VA 
examination make any diagnosis of bilateral chondromalacia.  

As such, there is no persuasive medical evidence or medical 
opinion, based on review of the record and examination of the 
veteran, of a nexus, or link between the veteran's currently 
diagnosed bilateral knee disorder, diagnosed as degenerative 
DJD, and a disease or injury noted in service, or that 
bilateral DJD of the knees was manifest to a degree of 10 
percent within the year following service.  While the veteran 
may well believe that his currently diagnosed bilateral DJD 
of the knees is related to his active duty service, the Board 
would like to emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion, such as the diagnosis of a disability or, as 
in the case at hand, an opinion as to the etiology of that 
disability.  See  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
recently diagnosed bilateral DJD of the right knee, was not 
incurred in or aggravated by his active duty service.  
Indeed, the 1998 VA examination did not yield a diagnosis of 
DJD of the left knee.  Hence, entitlement to service 
connection for a right knee disorder, diagnosed as DJD, or 
for a left knee disorder, is not granted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

II.  Feet

The veteran's SMRs show that second degree bilateral pes 
planus, flat feet, was noted during his service entrance 
medical examination.  In November 1972, he was seen for 
complaints of pes planus and, at the time, he gave a history 
of having used arches in the past, with some relief.  He was 
provided with arch supports.  In July 1974, he was seen for a 
corn on his right foot and, in August 1974, he was seen for a 
scraped right great toe, which was tender when he wore boots.  
During his physical examination at separation from service, 
in August 1975, his feet were found to be normal.  

Post-service, the veteran's VA outpatient treatment records, 
while he was a resident of a VA domiciliary from November 
1991 through July 1992, show periodic treatment and regular 
follow-ups for bilateral corns and calluses.  Likewise, his 
VA outpatient treatment records for 1992 to 1998 show 
periodic podiatry treatment for painful calluses.  

On VA examination in July 1998, the veteran's feet showed 
normal skin and no edema.  He had difficulty ambulating and 
heel-toe walking.  X-rays of the feet revealed DJD, 
bilaterally, and flexion deformities of the proximal 
interphalangeal joints, second through the fifth toes, 
bilaterally.  

Analysis

An unappealed May 1991 rating action denied service 
connection for a bilateral foot condition but did not address 
DJD or whether the preexisting bilateral pes planus was 
aggravated during active service.  Thus, these claims are 
addressed de novo.  

The Board realizes that pes planus, flat feet, can be a 
congenital or developmental abnormality or defect, which is 
not a diseases or injury within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9.  While service connection may be 
granted in limited circumstances for a disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury, such is not shown to be 
the case here.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

In the veteran's case, medical findings at service entry 
noted bilateral secondary pes planus.  Thus, the presumption 
of soundness at service entrance, as to the claim for service 
connection for bilateral pes planus, is rebutted.  
38 U.S.C.A. § 1111, 1137 (West 1991); 38 C.F.R. § 3.304 
(2001).  However, there is no medical evidence of any injury 
to the veteran's feet in service or of any permanent 
aggravation of the condition during the veteran's active duty 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(2001).  He was seen on one occasion for complaints of pes 
planus but there are no subsequent treatment records in 
service pertaining to pes planus.  No where is there any 
medical evidence of a medical opinion that the corn or toe 
abrasion inservice was, in any way, associated with the 
veteran's second-degree pes planus.  Also, at separation from 
service, medical examination found that his feet were normal.  

Post-service, there is no medical evidence of record showing 
that his bilateral flat feet had been permanently aggravated 
during his military service.  His medical records from 1991, 
the earliest post-service medical records on file, through 
1998, do not mention pes planus, despite the fact that he was 
periodically seen by a podiatrist for corns and calluses.  On 
recent VA examination in 1998 a decreased arch, 
characteristic of pes planus was found, although pes planus 
was not formally diagnosed.  That examination did yield the 
first diagnosis of DJD of the feet.  In addition, the veteran 
has not submitted any medical evidence or medical opinion 
that there was a permanent aggravation of his bilateral pes 
planus during service.  Without competent medical evidence, 
medical opinion, or clinical evidence of a permanent 
aggravation of pre-existing bilateral pes planus in service, 
or of an etiological relationship between the recently 
diagnosed bilateral DJD of the feet and either bilateral pes 
planus or an injury or disease noted in service, service 
connection for bilateral pes planus or DJD cannot be granted.  

Although the veteran alleges that the current problems with 
his feet, either aggravated pes planus or recently diagnosed 
DJD of the feet, are the result of his active duty service, 
he is not competent to render a medical opinion, or opine as 
to the etiology of a current medical condition; hence, his 
contentions in this regard have no probative value.  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 94-95.  

In addition, the veteran maintains that during service, each 
day he ran six miles a day in combat boots, and an additional 
fifteen miles in bare feet, pursuant to martial arts classes 
he was taking.  The veteran's service personnel records do 
not reflect any martial arts course prescribed by the 
military for which the veteran received credit, nor do those 
records even indicate he was enrolled in any such class.  In 
response to VA inquiry of the National Personnel Records 
Center concerning such martial arts course, confirmation was 
received that there was no evidence of any such course in the 
veteran's file; however, the suggestion was made that such 
course may have been part of the off-duty programs offered to 
keep military personnel active.  Nonetheless, there is no 
persuasive evidence in the record to support the veteran's 
assertion of injuring his feet while on active duty, either 
as a permanent aggravation of his pre-service secondary pes 
planus or in any other manner pursuant to an in-service 
martial arts course.  As noted earlier, a claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. app. at 611.  

Under the circumstances, the veteran's bilateral foot 
disorder, either permanent aggravation of his pre-service pes 
planus or recently diagnosed bilateral DJD of the feet, was 
not incurred in or permanently aggravated during his active 
duty service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for bilateral foot disorder is denied.  



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

